DETAILED ACTION
1.	This office action is in response to communication filed on 06/18/2020. Claims 1-16 have been amended. Claims 17-20 have been added. Claims 1-20 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 5, 6, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. US. Patent No. 6,366,231.
Regarding claim 1. Fig. 1 of Rao et al. disclose  method to operate an optical sensor (10) arrangement, the optical sensor arrangement (Q photo-diode 22; Col. 5 lines 1-2)  comprising: 5a photodiode (photo-diode 22; Col. 5 line 2); a converter arrangement (40, 60, 50), comprising: an integration amplifier (46) and a comparator amplifier (56); an integration capacitor (44) coupled to an input (negative input of 46) of the integration amplifier (46); a comparator capacitor (53) coupled to an input of the comparator amplifier (56) ; 10a controller (implicit for controlling operations of Fig. 1) to operate the converter arrangement (40, 80, 50); and a result register (60, implicit register included in the digital logic 60 to provide the plurality of output bits, see also column 4, lines 24-26); the method performing a precharge phase (charging phase  of Capacitor 24 and 44 phase) to set the result register (60) to a starting value ( “I reset of switch 42 “; Col. 5 lines 26-27 ); an integration phase ( integration phase of 40) to sample a current (Q) through the photodiode (photo-diode 22; Col. 5 line 2) and update the result 15register (updating the logic 60; see column 4, lines 10-16, in particular "...the digital logic circuit 60 directs the folding circuit 30 to remove a second predetermined charge level 310 in FIG. 3 from the integrating operational amplifier circuit 40. The digital logic circuit 60 keeps track of the number of times the second predetermined charge level 310 in FIG. 3 is removed from the integrating operational amplifier circuit 40) in response to down charges (charge of capacitors 44) applied to an input of the integration amplifier (negative input of 46); and a residue phase (Col. 6 lines 22-27) to update the result register (updating 60 by 61; see column 4, lines 10-16, in particular "...the digital logic circuit 60 directs the folding circuit 30 to remove a second predetermined charge level 310 in FIG. 3 from the integrating operational amplifier circuit 40. The digital logic circuit 60 keeps track of the number of times the second predetermined charge level 310 in FIG. 3 is removed from the integrating operational amplifier circuit 40) in dependence on the charge remaining (Residue Charge of 44) on the integration capacitor (44).  
Regarding claim 5. The method according to any of claims 1, Fig. 1 further discloses wherein the step of performing an integration phase (integration phase of 40) comprises the steps of: connecting the photodiode (Q photo-diode 22; Col. 5 line 2) to the input (47) of the integration amplifier (46); comparing (62) the output (49) of the integration amplifier (47) with a reference potential (65); 15and updating the result register (updating the logic 60; see column 4, lines 10-16, in particular "...the digital logic circuit 60 directs the folding circuit 30 to remove a second predetermined charge level 310  in FIG. 3 from the integrating operational amplifier circuit 40. The digital logic circuit 60 keeps track of the number of times the second predetermined charge level 310 in FIG. 3 is removed from the integrating operational amplifier circuit 40) in response to the step of comparing (62).  
Regarding claim 6. The method according to claim 5, Fig. 1 further discloses wherein the step of performing an integration phase (integration phase of 40) comprises repetitively performing the steps 20of comparing (62) the output (49) of the integration amplifier (46) with a reference potential (65) and changing the result register (60) during a predetermined integration time (see Fig. 3 for discloses predetermined integration time Clock time).  

Regarding claim 11. The optical sensor arrangement according to claim 10, Fig. 1 and Fig. 3 further discloses wherein the converter arrangement (40, 50, 60) is configured to perform a search . 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. as applied to claim 10 above, and further in view of Wang et al. Pub. No. 2016/0309140.
Regarding claim 16. Fig. 1 of Rao et al. applied to claim 10 above, an optical sensor arrangement (10), comprising: a photodiode (Q photo-diode 22; Col. 5 lines 1-2); a converter arrangement (40, 60, 50), comprising: an integration amplifier (46) and a comparator amplifier (56); an integration capacitor (44) coupled to an input of the integration amplifier (46); 20a comparator capacitor (53) coupled to an input of the comparator amplifier (56); a controller (implicit for controlling operations of 10) to operate the converter arrangement (40, 60, 50); and a result register (60, implicit register included in the digital logic 60 to provide the plurality of output bits, see also column 4, lines 24-26); the converter arrangement configured to set the result register (60) to a starting value (“I reset of switch 42 “; Col. 5 
However Rao et al. does not discloses a mobile computing device comprising the  optical sensor arrangement and a display screen; wherein the output terminal to supply a signal indicative of ambient light and wherein the brightness of the display screen is controlled in dependence on the signal indicative of ambient light generated by the light sensor arrangement.  
 Fig. 1 and Fig. 12 of Wang et al. discloses a mobile computing device (15, paragraph 0032) comprising an optical sensor arrangement (17)  and a display screen (276); an output terminal  (output terminal 17) to supply a signal (output signal from 17)  indicative  of ambient light ( paragraph 0029) and wherein the brightness (paragraph 0047 discloses “intensity of light”) of the display screen (276) is 
Rao et al. and Wang et al. are common subject matter of photo sensor for analog to digital converter; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to combine Rao et al. with Wang et al. for the purpose of providing a; imaging system on portable electronic devices such as smartphones, tablets, UEs and the like for consumer mobile electronic devices (paragraph 0032). 

Allowable Subject Matter
6.	Claims 2-4, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: 20wherein the step of performing a precharge phase comprises the steps of: setting an output of the integration amplifier  to a reference potential ; applying a predetermined charge to change the potential at the output of the integration amplifier; 25performing a search algorithm to return the output of the integrator to the reference potential ; and applying another predetermined charge to change the potential at the output of the integration amplifier and setting the result register in response to the other predetermined charge.  

7.	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: wherein the step of performing a residue phase comprises the steps of: 25performing a search algorithm to return the output of the integrator to a reference potential; and applying a predetermined charge to change the potential at the output of the integrating amplifier and setting the result register in response to the predetermined charge.  

8.	Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: wherein the converter arrangement is configured to adopt one or more of a residue down charge configuration, a residue up charge configuration and a residue lift charge configuration during the precharge phase and during the residue phase. 
9.	Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: wherein the converter arrangement is configured to perform a precharge phase comprising: setting an output of the integration amplifier to a reference potential; applying a predetermined charge to change the potential at the output of the integration amplifier by applying a down charge to the input of the integration amplifier to lower the output of the integration amplifier by a first count value; performing a search algorithm to return the output of the integrator to the reference potential by performing a search algorithm to return the output of the integrator to the reference potential; and applying another predetermined charge to change the potential at the output of the integration amplifier by applying a down charge to lower the output of the integration amplifier by a second count value and setting the result register in response to the other predetermined charge; wherein the converter arrangement is configured to perform an integration phase comprising: connecting the photodiode to the input of the integration amplifier; comparing the output of the integration amplifier with the reference potential; and updating the result register in response to the step of comparing; and wherein the converter arrangement is configured to perform a residue phase comprising: performing a search algorithm to return the output of the integrator to the reference potential; and applying a predetermined charge to change the potential at the output of the integrating amplifier and setting the result register in response to the predetermined charge.  








Contact Information

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

1/26/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845